      Case 1:11-cr-00065-JSR Document 105 Filed 06/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
UNITED STATES OF AMERICA,             :
                                      :
               -v-                    :              11-cr-0065-01(JSR)
                                      :
GEORGE SALEMO,                        :                     ORDER
                                      :
               Defendant.             :
------------------------------------- x
JED S. RAKOFF, U.S.D.J.

     Familiarity with the background to this case is here

assumed. As relevant here, on April 12, 2020, defendant George

Salemo filed a pro se motion seeking compassionate release in

light of the potential impact of the COVID-19 outbreak on some

of his health conditions. See Letter, dated April 12, 2020, ECF

No. 98. After reviewing the briefs submitted by both parties,

the Court, on May 17, 2020, denied the motion. See ECF No. 103.

     Earlier today, the Court received another pro se letter

from Salemo, to be docketed, seeking reconsideration of the

Court’s denial of his motion for compassionate release. First,

Salemo essentially argues that, in calculating whether he has

served “75 percent of his [] term of imprisonment,” U.S.S.G. §

1B1.13 Application Note (B), the Court should have taken into

account the good time reduction that he has apparently earned,1


1
     Actually, however, in rendering its decision on May 17,
2020, the Court noted that, “[i]f one were to take into account
the good time reduction that Salemo has apparently earned, he
would effectively have served more than 75% of his actual prison
         Case 1:11-cr-00065-JSR Document 105 Filed 06/05/20 Page 2 of 2



without pointing to any controlling decision that the Court

overlooked. See Shrader v. CSX Transp., Inc., 70 F.3d 255, 257

(2d Cir. 1995) (“[A motion for] reconsideration will generally

be denied unless the moving party can point to controlling

decisions or data that the court overlooked -- matters, in other

words, that might reasonably be expected to alter the conclusion

reached by the court.”). Furthermore, Salemo reiterates the

medical conditions that he laid out in his earlier briefs, which

the Court fully and carefully considered in rendering its

decision to deny his motion. The Court has considered Salemo’s

remaining arguments and conclude that they are without merit.

Accordingly, defendant’s instant motion for reconsideration is

denied.

    SO ORDERED.
Dated:       New York, NY                       _______________________
             June 5, 2020                       JED S. RAKOFF, U.S.D.J.




time.” ECF No. 103, at 4 n.2. In part motivated by           this
consideration, the Court sua sponte recommended to           the Bureau of
Prison (“BOP”) that it consider Salemo for release           to home
confinement under the broader discretion available           to the BOP.
See id. at 7.


                                       2
